


Exhibit 10.62

MEMORANDUM OF UNDERSTANDING REGARDING JOINT
DEVELOPMENT OF SOUTH ANCHORAGE POWER PROJECT

This memorandum of understanding (“MOU”) is entered into as of the 28th day of
February, 2008, between Anchorage Municipal Light & Power (“ML&P”), 1200 E.
First Avenue, Anchorage, Alaska and, Chugach Electric Association, Inc.
(“Chugach”) an Alaska Electric Cooperative, whose address is P.O. Box 196300,
Anchorage, Alaska, 99519-6300.

Recitals

ML&P is a municipally-owned utility engaged in the business of providing
electric power and energy to ratepayers in the Municipality of Anchorage.

Chugach is a not-for-profit cooperative engaged in the business of providing
electric power and energy at wholesale and retail to its member-owners in the
Anchorage, Matanuska Valley and on the Kenai Peninsula areas. Chugach and ML&P
have discussed a plan involving the construction of a generation plant and
associated transmission facilities in the south Anchorage area.

ML&P intends to acquire significant additional power supply resources to meet
its power requirements.

Chugach is in the process of developing a gas-fired generation plant in the
south Anchorage area and has offered ML&P the opportunity to participate in the
project in order to partially satisfy its power requirements.

NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the parties agree as follows:

 

 

 

 

1.

Project Agreement. ML&P and Chugach will negotiate in good faith in an effort to
develop and execute an agreement providing for the joint development of the
south Anchorage generation project.

 

 

 

 

2.

Non-exclusivity. Neither party is precluded from proceeding to develop other
power supply alternatives. Until a project agreement is executed, Chugach will
have no obligation to plan for a project that would include ML&P.


 

 

Memorandum of Understanding

Page 1 of 3


--------------------------------------------------------------------------------




 

 

 

 

3.

Governance. The project agreement will address governance issues. Each party, as
an equity owner in the project, will have meaningful governance rights and
duties.

 

 

 

 

4.

Timing. Time is of the essence. The parties pledge to work toward a completed
project agreement, ready for presentation to their respective boards on or
before the regularly scheduled April board meetings.

 

 

 

 

5.

Confidentiality. The parties will enter into a confidentiality agreement in
order to encourage the free and open exchange of information necessary to allow
each party to make the necessary business judgments required to evaluate the
project.

 

 

 

 

6.

Title to Studies. If a party actively participates in the preparation of a study
performed hereunder, the party shall have title as co-owner to the study and all
information developed in accordance therewith, and shall have the right to make
whatever use of the study or information the party determines in its own
discretion.

 

 

 

 

7.

Notice. Any notice or demand, including invoices, which, under the terms of this
MOU, may or must be given or made by a party hereto must be in writing and may
be given or made by mailing the same by regular mail, addressed to the other
party at the address hereinabove mentioned; or subject to written agreement of
the parties sent by facsimile transmission to the telephone number provided by
the party or by any other electronic method. Either party may, however,
designate, in writing, such other address to which such notice or demand shall
thereafter be so given, made, mailed or sent. Any notice or demand given
hereunder by mail shall be deemed delivered when deposited in the United States
general or branch post office, enclosed in prepaid wrapper addressed as
hereinbefore provided.

 

 

 

 

8.

Integration. This MOU sets out the entire agreement between the parties, and all
representations made by or on behalf of either party are void unless contained
in this MOU. The provisions of this MOU shall inure to the benefit of and be
binding upon the parties to this MOU and their respective successors and
assigns. Although the parties intend to pursue the courses of action as set
forth in the


 

 

Memorandum of Understanding

Page 2 of 3


--------------------------------------------------------------------------------




 

 

 

 

 

recital to this MOU, neither party shall be contractually obligated to the
other, except as and to the extent the obligation is evidenced by a written
agreement.

 

 

 

 

9.

Assignment. Neither party shall assign this MOU without the written agreement of
the other. Any assignment in violation of this provision shall be void.

 

 

 

 

10.

Applicable Law. This MOU shall be governed by and construed in accordance with
the laws of the State of Alaska.

IN WITNESS WHEREOF, the parties hereto have caused this MOU to be duly executed
as of the date first set forth above.

 

 

 

 

ANCHORAGE MUNICIPAL LIGHT AND POWER

 

 

 

 

By:

-s- James Posey [d74063043.jpg]

 

 

--------------------------------------------------------------------------------

 

 

     James Posey

 

 

     As its General Manager

 

 

 

 

CHUGACH ELECTRIC ASSOCIATION, INC.

 

 

 

 

By:

-s- Bradley Evans [d74063044.jpg]

 

 

--------------------------------------------------------------------------------

 

 

     Bradley Evans

 

 

     As its Acting Chief Executive Officer


 

 

Memorandum of Understanding

Page 3 of 3


--------------------------------------------------------------------------------